CaSe‘l:lS=C\/-OSOGS-CCB` Document 1-2 Filed 10/05/18 Page 1 of 10

JOl-IN C. POFFENBARGER, in his capacity * lN THE

v '_
as Trustee of the ARTHUR L. §§ T¢__,
POFFENBARGER IRREVOCABLE TRUST * \:`f__.'_-'__ <F:` ai
DATED 7/9/98, AS AMENDED AND CIRCUIT COURT :_"'_ 'Y’ :;
RESTATED * §;.;~.-‘-_ ‘H §
815 Saddlebaci< Lane, NE 612 f"i"'i
Leesburg, VA 20176 * FOR §§ ;__ §:;\3
§§ =¢
and * :‘J` !
BALTIMORE COUNTY _r "‘
THOMAS w. POFFENBARGER, in his * ‘~‘
capacity as Trustee of the ARTHUR L.
POFFENBARGER IRREVOCABLE TRUST *
DATED 7/9/98, AS AMENDED AND ,_
RESTATED * caseNo.; UB-'C,-» !§_-‘O(.`)Y§> O(,, GL/
3900 Beckleysviile Road,
Hampstcad, MD 21074 ' *
Plaintiffs, *
v. *
NORTHWESTERN MUTUAL *
720 East Wisconsin Avenuc
Milwaukee, WI 53202 *
SERVE ON:

Maryland Insurance Administration
200 St. Paul Pla_cc, Suite 2700
Ba]timorc, Maryland 21202

Defendant.

COMPLAIN'I`
Piaintif`fs John C. Po ff`enbarger, in his capacity as Trustee of the Arthur L. Poffenbargcr
Irrevocablc Trust dated 7/9/98, as amended and restated (the “Trust”) and Thomas W.

Poffcnbarger, in his capacity as Trustee of the Trust (togcthcr the “Trustees”), by their attomcys,

file this Complaiiit as follows:

6278477.1 39781{1 37522 08»'231'2018

CaS,e'l:lS.-cv-OSO€S-CCB Document 1-2 Filed 10/05/18 PageZof 10

PART!ES

1. Plaintiff.iohn C. Poffenbarger ("‘John”) is an adult individual filing suit in his
capacity as the Trustee of the Trust, residing in Loudon County, Virginia.

2. Plaintiff Thomas W. Poffenbarger (“Tom") is an adult individual filing suit in his
capacity as the Trustee of the Trust, residing in Carroll County, Maryland.

3. Northwestern Mutual (“Northwestern") is a Wisconsin insurance company with
its principal place of business in Milwaukee, Wisconsin, registered with the Maryland Insurance
Adrninistration to do business in Maryland.

JURISDICTION AND vENUE

4. This Court has personaljurisdiction pursuant to §6-l03 of` the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland.
5. Venue is proper in this Court.

GENERAL ALLEGATIONS

6. Northwestem sold Dr. Arthur L. Poffenbarger (“Dr. Poft"enbarger”) five life
insurance policies: I) policy number 3~368~481, issued on June 6, 1945 ; 2) policy number 5~001-
974, issued on February 8, 1958; 3) policy number 5-164-664, issued on September 21, 1959;

4) policy number 5-792-825, issued on December 23, 1965; and 5) policy number 6-960~055,
issued on February 8, 1975 (collectively, the “Policies”)_

7. The Policies have a death benefit value of approximately $202,567.00.

8. Dr. Pof`fenbarger created the Trust through the execution of a 'I`rust Deelaration
dated July 9, 1998, naming himself as Crantor and Trustee.

9. Dr. Pofl"enbarger made the Trust the beneficiary of the Policies.

10. in early 2011, Dr. Pol`l`enbarger named John and Tom as his Co-Trustees and also

the beneficiaries of the Trust.

5278477.1 39781!‘| 37§22 05{23{2018

Case'l:lS;QV-OSOSS-CCB Document 1-2 Filed 10/05/18 PageSof 10

l 1. Dr. Po'ff`enbarger also named John as his agent under a Maryland Statutory Form
Limited Power of Attomey (“PoA”)

12. In early 201 l, John contacted Northwestern to notify them about the changes in
the 'l`rust structure.

l3. In early 20i 1, Northwestern continued to John that the Trust was the beneficiary
of the Policies.

l4. in early 2011, Dr. Poffenbarger submitted a “Designation of Beneficiaries by
Owner for'Death Proceeds Only” f`orrn (the "Beneficiary Form") listing the amended Trust as the
beneficiary oi`all of` the Polieies and attaching copies of the amended Trust documents

15_ In February or March 2011, Nortliwestem asserts it sent a letter via regular mail
rejecting the Beneficiary Fonn and asking that Dr. Poffenbarger resubmit the information about
the amended Trust.

16. Northwestem made no further efforts to contact Dr. Poff`enbarger regarding the
beneficiary of` the Policies.

17. Northwestem has had knowledge that the Trust was the beneficiary of the Policies
since 1998. While the Trust was amended and restated, it remained the beneficiary of` the
Policies. l

18. Dr. Poffenbarger died on Aprll 1, 20 lS.

l9. Later that month, John called Northwestem to notify them ol` Dr. Pol`t`enbarger’s
death and to determine how the Trust could file a claim for the proceeds of the Policies.

20. Northwestem informed John that the Trust was not listed as the beneficiary of the

Policies and that it would not disburse the proceeds of the Policies to the Trust.

6278477.1 397811'137522 05!23!2018

Case'l:l&-ev-OSO€S-CCB Document 1-2 Filed 10/05/18 Page40f 10

21. .lohn contested Northwestern’s determination regarding the beneficiary ofthe
Policies. Via counsei, John requested that Northwestern implead the proceeds of the Policies to a
court until the dispute could be resolved.

22. In .Iuly 2018, John was informed that the majority of the proceeds of the Policies
had been disbursed to someone other than the Trust.

23. Northwestem has refused to disclose to whom the proceeds were disbursed

COUNT ONE
(Breach of Contraet oi` a Lif'e Insurance Policy)

24. Paragraphs l through 23 are incorporated`by reference, as if` fully restated herein.

25. Over the course of several deeades, Dr. Pof`fenbarger purchased the Policies from
Northwestcrn, creating a series of` contracts pursuant to which Northwestern was obligated to pay
the proceeds of the Policies to Dr. Poff`enbarger’s selected beneficiaries at the time of his death.

26. Dr. Pofl`enbarger selected the Trust to be the beneficiaries of the Policies in 1998.

27. At the suggestion ofNorthwestem, Dr. Poffenbarger completed a Beneficiary
Forrn and submitted amended Trust documents to ensure that Northwestem had the most current
version of` the Trust.

28. The Trust is and has been the beneficiary of the Policies since 1998, as confirmed
by Northwestern in 2011.

29_ Upon Dr. Pot`fenbarger’s death, Northwestern refused to disburse the proceeds of
the Policies to the Trust, contrary to Dr. Pof`f`enbarger’s intentions and the Beneficiary Form he
submitted i_n 201 l_

30. As the intended beneficiary of the Polieies, the Trust is entitled to the l"ull arnoth

of the Policies.

6278477.1 39781/137522 0812_3!2018

Case~l:lS,-ev-OSOSS-CCB Document 1-2 Filed 10/05/18 PageBof 10

31. Northwestern’s refusal to disburse the funds to the Trust is a breach oI" the

contract made with Dr. Pof`f`enbarger.

WHEREFORE, the Trustees request that this Court:

A. Enter judgment that the Trust is the intended beneficiary of the Policies.
B. Direet Northwestern to pay the full amount of the proceeds of` the Policies to
the Trust.

C. Enter such other and further relief as the Court may deem just and proper.

COUNT TWO
(Promissory Estoppel)

32. All of paragraphs l through 31 are incorporated by reference as il` fully restated
herein.

33. In February 201 l, Nonhwestern continued to John, as Dr. Poffenbarger's agent,
that the Trust was the designated beneficiary of the Policies.

34. Dr. Pof`f`enbarger and John justifiably relied upon Northwestem’s statements that
the Trust was the beneficiary of` the Policies Dr. Pof`f`enbarger owned.

35 . Dr. Pof`fenbarger submitted the Beneficiary Forrn and amended Trust
documentation at the suggestion ofNorthwestern and believed that this ensured his wishes were
carried out following his death.

36. The Trustees and Dr. Pofi`enbarger at all times believed that Northwestern would
distribute the proceeds of the Policies according to Dr. Pof`f`enbarger’s wishes.

37. Dr. Pol`f`enbarger, with the Trustees, reviewed annual account summaries and did

everything they were told was necessary to ensure that the Policies were maintained f`or the

ultimate benefit of the Trust.

52784??.1 39781{13?522 08¢'231'20'18

Case 1:181cV-03068-CCB Document 1-2 Filed 10/05/18 Page 6 of 10

33. The Trustees have now attempted to make a claim on the Policies, which
Northwestern has repeatedly wrongfully denied Injustice will result if the intent ofl)r.
Pof`f`enbarger‘s decision to leave the benefits of the Policies to the Trust is not enforced.

39. As a result ofNorthwestern’s refusal to acknowledge that Dr. Pof`fenbarger
intended for the Trust to be the beneficiary of the Policies, the Trust has suffered damages in the
amount of approximately $200,000 because the proceeds of the Policies have been disbursed to
someone else. l

WHEREFORE, the Trustees request that this Court:

A. Enter judgment that the Trust is the intended beneficiary of` the Policies.
B. Direet Northwestem to pay the full amount of the proceeds of the Policies to
the Trust.

C. Enter such other and further relief as the Court may deem just and proper.

 
 
 
 

  

ii .,.A /v s
Alexandria K. Montanio #1612140090
.lerrold A. Thrope #8105010249
Gordon Feinblatt LLC

233 East Redwood Street

Baltirnore, MD 21202

(410) 576-4131

Fax: (410) 576-4269
jthrope@gfrlaw.com
amontanio@gfrlaw.com

 

Attomeys for Pfainlijff.'r

62784?7.1 397511'137522 05[23!2018

Case'l:l§l.-cv-OSO€S-CCB Document 1-2 Filed 10/05/18 k Page 7 of 10

CERTIFICATE OF NO RESTRICTED INFORMATION

l HEREBY CERTIFY that the foregoing submission does not contain any restricted
information or, if this submission does contain restricted inforrnation, then a redacted submission
has been filed contemporaneously herewith in accordance with Maryland Rule 20-201(f)(2].

Alex'andria K. Montanio

6278477.1 397811'137522 08!23!2018

Case 1:18;cv-03068-CCB Document 1-2 Filed 10/05/18 Page 8 of 10

IN 'I`HE CIR.CUIT COURT FOR Baltim°r¢ COUNY
ClV[L - NON-DOMEST[C CASE INFORMATION REPOR'I`

(C|ry or Cnunt'y)

 

Appeals pursuant to Rule 2j-l l l(a).

CASE NAME: John C. Poii`enbarger, Trustee, et al.
' Pl'§mtiff

PARTY'S NAME; John C.,Poff`enbarger and Thorna
PAaTY's ADDRass: l

PARTY'S E-MA[L: l

If represented by an attorney:

FAar'r's ATToRNEY's i\iruvia:1"~*€=>“111¢11@g K- MO

PARTY's ArroitNE¥'s s-MAIL: amonfani@@sfrl
JURY DEMAND? met ratio

l DIR`ECTIoNs
Pi'ar'nrr:ff: This Inf`ormati'on Report must be completed and attached to the complaint filed with the
Cierlc of Court unless your case is exempted ti'om the requirement by the Chief Judge of the Court of

Defendam: You must fille an Information Report as required by Rule 2-323(h).

THI§ INFORMA TION REPORZ: CANNOT BE ACCEPTED ASA PLEADING
FORM FILED BY: MPLAINTIFF UDEFENDANT

PARTY'S ATTORNEY'S P.\DDRESS£?»} E. Redwood Street, Baltimore, MD 21202

RELATED CASE PENDiNG? UYes .No lfyes,

CASE NUMBER
_“”"'_(Cizimn§aj_""""”

Northwestern Mutual
Defendartt

PHONE:

vs.
s W. Pof`f`enbarger

 

ntaliiO pHONE: 410-576-4278

H“'.COITI

Case #(s), if known'

 

 

 

ANTICIPATED LENGTH OF TR[AL?: _hOtlIS days

_ 5 PLEADING TYPE
New Case: . -Original§ UAdrninistrative Appeal Cl Appeal
Existing Case: 5 Post-.ludgment ClAmendment

Iffc'!ing in mr existlr_rg ease. skip Case Category/ Subcategory section -_go to Rel_i£f` section

 

 

IF NEW CASE: CASE CATEGORY)'SUBCATEGORY (C heck one box.)

 

 

TOA|:EE§SMS l 15 IC§<;::Er\r-i“r:réent lI_EIUBLIC L!éW g Constructive Trust
. . . - Attomey rievance Contempt
g gsu:?:;§::g(?ét;?nr¥mrcial' Pr°duc[ Lmb‘l“y gBond Forfciture Rcmission l:i Deposition Notice
g Conspimcy - PROPERTY _ CJ civil signs Cl pin ct Mm Appeai
Conversion l m Ad\'€r$€ POSSESS!OR g Countnyncpl Ccde/Ord n Financial
|j Dcfamation Bf€.a¢h cf L\‘~`BSB |:l Elcction Law |'_"'l Gmnd Jury/Pe;it jury
g False Mresmm risonmen't D§tmll¢ _ l DEminent Domain/Conden'tn. ij Miscellaneous
g Fraud p l g§.lsm¢$$/Dlsmm 13 Environment ij Perperuate Testimony/Evidence
g Lead Paim _ DOB cf g Ftl;_ccfi§;“émy/Dminer U Error Coram Nobis ij Prod. of Documcnts Req.
Youngest Plt' " l:l Fcreclosure g Hab""as C°IP“$ g Receivcrship
Loss of Consbnium |j Commercial Ma“dam\ls Sentcn_ce 'I`ranst`er
ij Malicious Prosecuticn Residential m Prisoner mghts §;:;€i;id,§ci)ni_ciipmy
El hispanics-trench currency or vehicle 13 Public late ACL F_»€\=Ords El subpoena issue/omb
g Malpractice-Professiona[ f g Dced of Trust Qui_ll’ammefllsola[_l°n g 'I`rust Established
g Misrepresentation lift-nd lnslallm€nfs n Wm of Cem°ra" g '\l;Vrustee Ybstitutioli/Rcemovall
Mmo, Ton § ten , itness ppearance- ompe
Cl Negligence l g N_l°f'fgag¢ , EMPLOVMEI`T PEACE ORDER `
l:l Nutsance UR!Shi O€ R-Edempilon g ADA . ij Peace Order
g premises inability m F §§‘°m°“§ §°“d° f S§§'§Fl§§°y souirr
Product Liabili . c lmra o roperry
U S ecitic Perfontiiance ' P€=rs<mal hem Cl FLSA g De°la’al°r¥ 1le mem
TP - Et a abi R i
Tox;;]:d';`;)rt t girar;ldul§nrtr€on\;eyance g FMLA g ln€l::c[ivee l;{;f
re ' n im Or ` man Workers' Compensation J 1
CO“;;;T£€B[}' g kj;:cpr;‘::::smen f_'l Wrongful Termination Mandamus
g Asbesws ‘ givnmhjp INDEPENDENT gnma .
. . . . . . l Accounttng
Breach Partition/Sale in Lieu PROCEED[P\GS g Friendly gun
H Eg§i e§§;grjg cr)rrln:rrri[ercial g gail E':i; 1ch |'_'i Assurnption of Jurisdiction ij Gmmgr in Possession
(Com,d) g t Remm of‘§`;ized propeer Authorized Sale [J Maryland ]nsurance Administration
g Consu_uc[ion g Right of Redemp[ion l:l Attomey Appointment ij Miscellaneous _
g Debc | g Tenan[ Hold;'ng Over g BOdy vizfi'.€'lchl'[l€n[ issuance g Speclflc Tl'anSaCUOl'l\
Cl Fraud l Commissicn Issuonce g Structured Settlements
l
CC-DCM-ooz (Rev. 04/2017) PHB€ l 01”3

Case 1:18-cv-030i58-CCB Document 1-2 Filed 10/05/18 Page 9 of 10

l

l

 

 

l lF NEW OR EXISTING CASE: RELIEF (Check All that Apply) 4

g Abatement g Earnings Withholding lJJudgment-lnterest g Retum of Property
Admi_nistrative Action g Enrollrnent \:lJudgrnent-Summary ij Sale of Property
Appomtment of Receiver |'_'1 Expu_.ngement El Liability Cl Specific Perforrnance

g Afbi'fl'ation g Fil`ldmgs Of Fa€t gOral Examination g Writ-Error Coram Nobis

n Asset Determination g Foreclosure DOrder ` g Writ-Execution

ij Attachment b/i` Judgment g lnjunction ClOWnerShip cf property g Writ-Garnish Property

|J Cease & Desist Order |:l fudgment-Affidavit g partition cf property Cl Wrrt-Gan'ush Wages

ij Condemn Bldg |:l ludgment-Attorney Feesljpeace, Ordel- g W"!t'HabeaS COTDUS

g Contempt cl ludgm€n£-CODl-€SSEd |:i Possession g Writ'Mand§§ims

g C°"ut C°slS/F°es - g JUdSm€H!-COHSEM g Production of Records Wn-t'P°SSeWm-'

Damages‘€°l{ll?e“$amry ij Judgment-Declaratory ij Quarantine/Isolation Order

g Damages-Punitive l:l.ludgment-Default |:lR¢instatemem of Employmem

I_'f`yotr indicated Lr'abr'!r'ry above, mark one of the following This information is n_ot an admission and
may not be used for any purpose other than 'I`rack Assignment.

l:lLiability is conceded. L-_lLiability is not conccdcd, but is not seriously in disputel ULiability is seriously in dispute

 

l_VIONETARY DAMAGES (Do not include Attorncv‘s Fees, lnterest, or Court Costs)

 

CI tinder 310,000 El sio,ooo - s30,000 Cl 530,000 - 3100,000 121 over 3100,000

g Medical Bills S Cl Wage Loss 3 g Property Damages 3
n ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

is this case appropriate for referral to an ADR process under Md. Rule 17-10|? (Checl< all that apply)

 

A. lvlediation |EIYes |:lNo ` C. Settlement Conference l!lYes ClNo
B. Arbitration DYes UNo D. Neutral Evaluation f_'lYes 13 No
SPECIAL REQUIRIEMENTS

 

g ifa Spoken Language Interpreter is needed, check here and attach form CC-DC-041
l:l If` you require an accommodation for a disability under the Arnericans with Disabi]ities Act, check
here and attach form CC»DC-049
ESTIMA'I`ED LENGTH OF TRIAL
Wi`rlr the exception ofBaltz`more Cotmt_v and Bc!rr'more Cr`ty, please fill in the estimated LENGTH OF

 

 

TR!AL‘ (Case w¢'I! be tracked accordinglle
|:l l1!2 day of trial or less D 3 days of trial time
ij l day of trial time C'l More than 3 days of trial time

121 2 days oftrial time

 

BUSINESS AND TECHNOLOCY CASE MANAGEMEN'I` PROGRAM

For allj¢rrisdic!fons, §I'Busr'ness and Teclmcl'agy track designation under Md. Rtrle 16-308 is requested
attach c duplicate copy of complaint and check one ofrhe tracks below.

 

l:l Expedited- Trial within 7 months of Cl Standard - Trial within 18 months of
Def`endant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM~UUZ (Rev. 04."2017) Page 2 of 3

Case 1:18;cy-03068-CCB Document 1-2 Filed 10/05/18 Page 10 of 10

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR FURPOSES OF POSSIBLE SPECIAL A.S'SIGNMENT TO A.S'TAR RESOURCES JUDGE.S' under
Md. .Rule 16-302, attach o duplicate copy of comp!m'nt and check whether assignment to an A.S'T'AR is requested

l`_"l Expedited - Trial within 7 months of Cl Standard - Trial within 18 months of
Defendent's response Defendant's response

IF YOUARE FILING YOUR COMPLAINTINBALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIA TE BOX BELOWZ

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

 

 

 

g Expedited Trial 60 to 120 days from notice. Non-_iury matters
ij Civii-Short Trial 210 days from first answer
g Civil-Standard Triai 360 days from first answ'er.
g Custorn Scheduling order entered by individual judge.
g Asbesros Special scheduling order.
Cl tend Paim Fiii in; Binh one eryoimgesi plaintiff
g Ta)i Sale l-`oreclosures Special scheduling order.
g Mortgage Foreclosures No scheduling order.
CIRCUIT COURT FOR BALTIMORE COUNTY
|:| Expedited Attachment Before .Tudgment, Declaratory Judgment (Simple),

(Triai Date-90 days) Administrative Appeals, District Court Appeais and Jury'l'riai Prayers,
Guardianship, Injunction, Mandarnus.

Standard Condemnation, Confessed Judgments (Vacated), Contract, Ernployment
(Triel finite-240 days) Related Cases, Fraud and Misrepresentation, international Tort, Motor Tort,
Other Personal Injury, Worlcers' Cotnpensati_on Cases.

|'_'_lExtencled Stimdard Asbestos, Lend`er Liability, Professional Malpractice, Sen'ous Motor Torc or
(Trial Date-345 days} Pcrsonal lnjury Cases (meclical expenses and wage loss of 5 l 00,000, expert
and out-of-sttite witnesses (paities), and trial of five or more days), State
Insolvency.

g Complex Class Actions, Designated Toxic Tort, Major Construction Coni:tacts, Major
(Trial Date-450 days) ProductL,ii'.ibili'ties1 Orhcr Complex Cases.

 

 

 

 

§§ c 7/3 'l @' _Ui.emxdqi¢&£kc@
Da£e - Signature o Counsel / Party

233 E' R“d“'°°d Sm"e‘ Aiexandriii K. Momiinio

 

 

Address P, ted\¥
estimate MD 21202 ““ ‘a'“e

City State Zip Code

 

CC-DCM-UUZ [Rev. 04/2017) Page 3 of 3

